Citation Nr: 1133360	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-36 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disorder, including diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he developed diabetic retinopathy secondary to his service connected diabetes.  He was examined with respect to his claimed eye disorder in February 2007.  At that time, the Veteran reported that he had been followed by a private ophthalmologist for a small spot in his eye for the past 3 years.  The claims file does not reflect that the Veteran was requested to provide VA with a release to enable it to obtain a copy of these private treatment records, which could be relevant to his claim that he developed diabetic retinopathy.  

Further, the claims file reflects that the Veteran was followed by VA for monitoring the development of possible diabetic retinopathy.  He was scheduled for an examination of his eyes for this purpose in November 2007.  The results of that examination are not in the claims file.  In light of this, as well as the Veteran's complaints that, in contrast to what was reported on the February 2007 examination, he does have decreased vision, blurred vision, distorted vision, visual field defects, and watery eyes, more recent VA treatment records should be obtained. 

Moreover, in view of the time passed since the last examination, a new VA eye examination should be conducted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his eyes.  All identified treatment records should be obtained.  The Veteran should be specifically requested to identify, and provide a release for, the private ophthalmologist who treated him for a spot in his eye.  He should be informed that, alternatively, he may obtain copies of his treatment records from this provider and send them to VA.  More recent VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a new VA ophthalmological examination to determine the nature and etiology of any currently diagnosed eye disorder.  All necessary tests and studies should be performed.  The examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran has an eye disorder that is related to his service or to a service connected disability, including diabetes.  The examiner should specifically indicate whether the Veteran has diabetic retinopathy.  The examiner should provide a complete rationale for all of his or her conclusions in the report of examination.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


